Case 9:21-cv-00035-RC-KFG Document 4 Filed 03/01/21 Page 1 of 2 PageID #: 51




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

VINCENT LEE LATHAM                                  §

VS.                                                 §                   CIVIL ACTION NO. 1:21cv64

DIRECTOR, TDCJ-CID                                  §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner Vincent Lee Latham, an inmate confined at the Wynne Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                               Discussion

        On November 1, 2017, in the 145th District Court of Nacogdoches County, Texas, petitioner

was convicted of Aggravated Robbery. Petitioner sentenced to a term of life imprisonment in the

Texas Department of Criminal Justice, Correctional Institutions Division. Petitioner brings this

petition alleging he was denied the effective assistance of counsel.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.
    Case 9:21-cv-00035-RC-KFG Document 4 Filed 03/01/21 Page 2 of 2 PageID #: 52




            Petitioner was convicted and sentenced in Nacogdoches County which is located in the

    Lufkin Division of the Eastern District of Texas. Thus, jurisdiction is proper in the Eastern District

    of Texas. However, the petition has been inadvertently filed in the Beaumont Division instead of

    the Lufkin Division.

            While jurisdiction is proper in the Eastern District of Texas, the court has considered the

    circumstances and has determined that the interest of justice would best be served if this petition

    were transferred to the division in which the petitioner was convicted.

            Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

    of justice, a district court may transfer any civil action to any other district or division where it could

    have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of
.   discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

            Since petitioner complains of a conviction which occurred in the Lufkin Division, all records

    and witnesses involving this action most likely will be located in the Lufkin Division. Thus, the

    transfer of this action to such division would further justice. Therefore, it is the opinion of the

    undersigned that this petition should be transferred to the United States District Court for the Eastern

    District of Texas, Lufkin Division. An Order of Transfer so providing shall be entered in accordance

    with this Memorandum Opinion.


             SIGNED this the 1st day of March, 2021.




                                                   ____________________________________
                                                   KEITH F. GIBLIN
                                                   UNITED STATES MAGISTRATE JUDGE

                                                        2
